Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 3, and 5-19 are pending, claims 2 and 4 are cancelled, and claims 1 and 7 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping mechanism in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation “a first outlet device” the first outlet device is already being claimed in claim 1, line 3, this is double inclusion. 
Claim 18 recites “a carrier” in line 3, this is double inclusion as the carrier is now included in currently amended claim 1. Claim 19 depends from this now rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlhauser (U.S. 2017/0354137) in view of Garuti (U.S. 2015/0289443).
With respect to claim 1, Dahlhauser discloses an apparatus for spreading fluids on the ground (abstract), said apparatus having a connection for attaching said apparatus to a machine (figure 2, the connection at 200), with a tubular body configured for conducting the fluid (102), and with a first outlet device (spray assembly 110 having outlets of 150a) via which the fluid can be discharged (abstract and paragraph 0047), wherein the tubular body of the apparatus is oriented in a substantially vertical orientation (figure 2) and is configured to permit the first outlet device to be arranged at different vertical heights (paragraph 0047, noting that the spray assembly mounted along the member 102 can be attached anywhere along the noted vertical support the noted support 204 in figure 8, also showing how 102 can be moved therein as well), wherein the first outlet device comprises a carrier (figure 6, the attachment of 150 to that of 102). However, Dahlhauser fails to disclose the carrier has at least a first carrier part and a second carrier part which are configured to be fixed to each other with the tubular body therebetween wherein at least one opening, through which the fluid can flow to the first outlet device, is arranged in a circumferential wall of the tubular body and the first outlet device is configured to be fixed at various positions in a longitudinal direction of the tubular body such that a position of the outlet device relative to the tubular body can be selected, and wherein the position of the outlet device relative to the tubular body also fixes the height of the first outlet device relative to the ground. Dahlhauser does disclose, paragraph 0047, that the noted posited of the tubular body changes along its height, but fails to show the fixing at the height (though understood being present to change the height you would be fixing it once it is changed), and further fails to specifically disclose the tubular body is formed from a plastic material. 
Garuti, figure 2, discloses a nozzle carrier with a first and second portion (forming 14 and held together by 15) with the tubular body going there between (as it resides within 14) and a noted at lest one opening (3) which is formed in a circumferential wall of the tubular body (as 3 goes into the tube to bring the fluid out) and allows for the a fluid connection to each outlet by means of a respective passage duct that is sectioned by corresponding valve elements for flow control with automatic actuation, an additional body being provided with at least three couplings for connection to respective atomizing nozzles, which is associated with the main body so that it can move among several operating configurations (abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the connection as shown by Garuti (being the carrier) in the device of Dahlhauser, allowing the nozzles of Dahlhauser to have their movement among several operating configurations and positions. As the nozzles of Dahlhauser are disclosed moving along the tubular body, the structure of Garuti allows for the movement to be as easy as removing a screw unclasping and clasping it back into its desired place, further noting the benefits listed in Garuti, modifying what is shown in figure 7 of Dahlhauser with structure that requires only one built to move it along the liquid passageway and incorporating the element 102 and 130 together as one, saving material as only one tube acting as the fluid conduit is then needed, though still being the hose within the tube itself as shown in paragraph 0028 of Dahlhauser). Furthermore, it would have been obvious to utilize plastic as the material for the vertical tubular body (being the body 102 of Dahlhauser), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, Please note in the instant application applicant gives no criticality for the use of plastic. Furthermore, paragraph 0030 discloses the device is known for using plastic, and although not disclosed as the material of the tubular body, it would have been obvious to use known materials for such element (plastics/pvc piping), as plastic tubes are known to one of ordinary skill in the art.  
With respect to claim 3, Dahlhauser as modified discloses, the outlet device is configured to be attached to the tubular body by a clamping mechanism (as Garuti discloses a clamp).
With respect to claim 5, Dahlhauser as modified discloses the first outlet device comprises at least one nozzle device (disclosing multiple in figure 6).
With respect to claim 6, Dahlhauser as modified discloses the first outlet device comprises at least two nozzle devices which are arranged on a carrier (see figure 6).
With respect to claim 7, Dahlhauser as modified discloses the first outlet device is configured to be placed on an opening arranged in the circumferential wall of the tubular body (Garuti discloses that in figure 2, as 14 is placed about the tube).
With respect to claim 8 and 20, Dahlhauser as modified discloses the tubular body is flexible (the element being noted in the rejection of claim 1 as being “plastic” is understood plastic has some level/degree of flexibility).
With respect to claim 9, Dahlhauser as modified discloses first outlet device and a second outlet device (there being multiple 150as), wherein the tubular body comprises a second end-mounted outlet device (not shown, but the device that brings fluid into the conduit 140 within 102, extending from the pump) for the fluid configured such that the fluid can be delivered through the first and second outlet device at different heights relative to the longitudinal direction of the tubular body (paragraph 0047 discloses different heights being used, and thus the fluid is deliver to the outlets at those different heights along the tubular body).
With respect to claim 10, Dahlhauser as modified discloses the first outlet device has, at least in sections, a curved outer surface (figure 6, being circular in shape).
With respect to claim 11, Dahlhauser as modified discloses the tubular body is arranged on a holding device (Garuti, figure 2-4,  the holding device beneath 14 and about 16 seen as the bottom half I figures 11 and 10) and the holding device is arranged pivotably on a carrier (as noted being pivotable about the carrier in figure 4, such that it is rotated about it, see paragraph 0046, as the top pivots with respect to the bottom for 2, and it is understood the device can rotate when removed, as seen in figures 10 and 11, where the bottom device is rotated and removed from the above carrier as shown), wherein the holding device can be released from the carrier in a pivot position of the holding device with respect to the carrier (showing in figure 10, where it pivots to release at 36 and 23).
With respect to claim 12, Dahlhauser as modified discloses the nozzle device is arranged releasably on a carrier of the first outlet device (as noted in both Dahlhauser and Garuti the nozzles are removable from the carrier).
With respect to claim 13, Dahlhauser as modified discloses the fluid comprise fertilizers or pesticides (abstract).
With respect to claims 14 and 21 Dahlhauser as modified discloses, the first outlet device has an egg-shaped structure (see figure 12, where the nozzle device has the noted covering, understood at its front profile being “egg shaped”).
With respect to claim 15, Dahlhauser as modified discloses a flexible body is arranged between the connection and the tubular body and also serves to conduct the fluid (being a hose, paragraph 0027).
With respect to claim 16, Dahlhauser as modified discloses the flexible body comprises a hose which is arranged both at the connection and also at the tubular body (as noted the hose going into the tubular body (or at the least bringing the fluid to the tubular body as seen in the above combination)).
With respect to claim 17, Dahlhauser as modified discloses a flexible body (noting the hose which goes within 102, and also spring 430, see figure 17) is arranged between the connection and the tubular body (see figure 17, the connection thus being between where the spring is affixed to that of the body of the 420 and that of the housing in which it is held)and also serves to conduct the fluid and wherein the flexible body is configured as a hose (the noted hose) with a spring device arranged on an outer periphery of the hose (as the spring 430 is outside of the house, as it is outside of 102, on its outer periphery).
With respect to claim 18, Dahlhauser as modified discloses the outlet device comprises at least one nozzle device (as both references disclose the use of multiple nozzles), wherein the nozzle device is releasably arranged on a carrier of the outlet device and wherein the outlet device has a recess, in which the nozzle device may be inserted (shown in figure 7 of Dahlhauser and in figure 7 of Garuti).
With respect to claim 19, Dahlhauser as modified discloses the nozzle device is configured to allow spreading of the fluid with a predefined spread direction in a longitudinal direction of the tubular body, wherein an spread angle of at least 20 degrees can be achieved (as both the apparatus of Dahlhauser and that of Garuti disclose a far greater angle then 20 degrees, see figure 6/7 of Dahlhauser and that of figure 2-4 and 7 of Garuti, who paragraphs 0057 discloses at 120 degrees for the nozzles, thus allowing for greater discharge of even that).
Response to Arguments/Amendments
	The Amendment filed (03/21/2022) has been entered. Currently claims 1, 3, and 5-19 are pending, claims 2 and 4 are cancelled, and claims 1 and 7 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (12/20/2021). Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicants first argument is that the nozzle holder of Garuti is not suitable to be used in a position below plant leaves, siting that the protrusions and recess it has can damage the leaves or other plant parts. The examiner agrees such a nozzle of Garuti could damage plants, but such speculation that it is not suitable with Dahlhauser is speculative. The examiner disagrees with applicants assertion that the combination can not be made, as noted the nozzle elements of Dahlhauser, seen In figure 6, also have recesses and protrusions, but such elements are protected from destroying crops by the cover 160, the noted cover is not being taken out of Dahlhauser rather the elements of the nozzles are being modified by the teachings of Garuti. The noted teachings of what Dahlhauser fails to show the fixing of the height with the two noted first and second carrier part with the tube body there between, by changing the nozzles of Dahlhauser with the structure shown by Garuti, the tubular body is therebetween and the noted moving and fixing of the heights is possible with the rotation of the nozzles. Applicant further argues that one of ordinary skill would not know to make the vertical support 102 of Dahlhauser out of plastic. Examiner disagrees, see US 2018/0206474 paragraph 0045, which discloses such elements being made from pvc/plastic. The examiner notes the speculation that the weight of the nozzle in the stored position would break the plastic device, but disagrees, as pvc pipes can hold a degree of weight and the nozzle structure of Garuti which is being modified is made of a molded plastic (paragraph 0070). The examiner thus concludes that such plastic and pvc materials are known to be used thought such spraying system and specifically for both the booms/nozzles/ hose adapters ect. In conclusion the examiner maintains the rejection as one of ordinary skill in the art would know to use plastic as the material for the boom portions vertical support, as plastics are known to 1. Have a level of flexibility and 2. Can support weight on their ends such that they do not break. With regards to the application of 35 U.S.C. 112(f), the examiner first notes it is not a rejection but an interpretation. Applicant argues said interpretation was not made in the previous round of examination and the examiner can not speak to the mindset of why the previous examiner did not apply 35 U.S.C. 112(f). Applicant argues that the clamping mechanism should not be rejected (interpreted) under this, examiner disagrees. As stated “This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping mechanism in claim 3.” The clamping is a functional language (to clamp) and the generic placeholder is mechanism. If applicant claimed a clamp, examiner would agree it would read on such a thing as a filter* but as worded the limitation “clamping mechanism” utilizes a generic placeholder (mechanism) coupled with functional language (clamping).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752